Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 1 of 14 PageID: 240




NOT FOR PUBLICATION
                                      UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF NEW JERSEY


     THE PRUDENTIAL INSURANCE                                    Case No: 19-21849 (SDW) (LDW)
     COMPANY OF AMERICA,

     Plaintiff,
                                                                 OPINION
     v.

     VALENTINO IANETTI, CHRISTINA
     SOULE, VALENTINO R. IANETTI,                                January 7, 2021
     GABRIEL IANETTI,

     Defendants.



 WIGENTON, District Judge.

               Before this Court is Plaintiff the Prudential Insurance Company of America’s

 (“Prudential”) Motion to Dismiss Defendant Valentino Ianetti’s (“Ianetti”) Counterclaims.

 Prudential moves to dismiss Ianetti’s Counterclaims (D.E. 8) pursuant to Federal Rule of Civil

 Procedure (“Rule”) 12(b)(6). (D.E. 12-1.) Subject matter jurisdiction is proper pursuant to 28

 U.S.C. § 1335. 1 Venue is proper pursuant to 28 U.S.C. § 1397. This opinion is issued without

 oral argument pursuant to Rule 78.              For the reasons stated below, Prudential’s motion is

 GRANTED.

          I.      BACKGROUND AND PROCEDURAL HISTORY

               Ianetti’s wife, Pamela Ianetti (“Insured”), was covered by a Prudential group life insurance

 contract for term life insurance benefits. (D.E. 12-1 at 1; D.E. 4, ¶¶ 8, 9.) On or around January




 1
     (See infra, Section II, Jurisdiction.)
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 2 of 14 PageID: 241




 31, 2003, the Insured applied for Disability Retirement. (D.E. 12-1 at 2; D.E. 4, ¶ 10.) The Insured

 named Ianetti as the beneficiary of the Group Contract and named Christina Soule (“Soule”),

 Valentino R. Ianetti (“V. R. Ianetti”), and Gabriel Ianetti (“Gabriel”) as contingent beneficiaries

 of the Group Contract. (D.E. 12-1 at 2; D.E. 4, ¶ 10.)

          On December 8, 2009, Ianetti called the police in the early hours of the morning to report

 that his wife had been stabbed. State v. Ianetti, Crim. No. A-2919-14T1, 2016 WL 3093054, *1

 (N.J. Super. Ct. App. Div. June 3, 2016). The police arrived and found the Insured stabbed and

 covered in blood on the floor of her home. (Id. at *1; D.E. 4, ¶ 11.) Ianetti became an immediate

 suspect, as he was home alone with the Insured, found with “blood on his hands,” “appeared very

 excited,” was observed to be “shaking uncontrollably,” and admitted that he moved the knife that

 inflicted the Insured’s wounds.           See Ianetti, 2016 WL 3093054, at *1.                  During a lengthy

 interrogation, the police questioned Ianetti regarding the Insured’s death. (Id.) Ianetti made

 various statements regarding his wife’s death, including that he “might have done it [himself],”

 that he “might have been sleepwalking,” and that “if no one else did it, he must have.” 2 (Id.)

 Following the interrogation, Ianetti was charged with first degree murder. (Id.; D.E. 12-1 at 4.)

          The same day, a medical examiner completed an autopsy, documented forty-seven discrete

 stab wounds, and ruled the Insured’s death a homicide. (D.E. 4 at 11; D.E. 12-1 at 1; Ianetti, 2016

 WL 3093054, at *2.) On December 16, 2009, the State received a toxicology report indicating

 that the Insured had Oxycodone in her system at the time of her death. (D.E. 12-1 at 7; Ianetti,

 2016 WL 3093054, at *2.) Although there were various conferences over the next few years,

 Ianetti remained incarcerated awaiting trial. (D.E. 12-1 at 7; Ianetti, 2016 WL 3093054, at *2.)



 2
  Ianetti avers that these statements, along with others identified by Prudential, are “cherry-picked,” and that while
 he was emotional during the over-twenty-three-hour interrogation, he always “maintained his innocence.” (D.E. 20
 at 5.)

                                                           2
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 3 of 14 PageID: 242




 In May 2013, Ianetti’s defense counsel produced an expert report which opined that the Insured’s

 death was a suicide, rather than a homicide. Ianetti, 2016 WL 3093054, at *2. The report focused

 on the Insured’s toxicology levels, which were hypothetically high enough to blunt the Insured’s

 pain, and described the forty-seven stab wounds as three sets of “cluster” wounds that indicated

 self-infliction. (D.E. 20-1 at 1-3.) The report further opined that: the stab wounds were largely

 “superficial (‘hesitation cuts’)”; they were “indicative of a suicide”; there were “no ‘defensive

 wounds’”; and “there were ‘no blood trails.’” (Ianetti, 2016 WL 3093054, at *2; D.E. 20-1.) The

 competing expert report also posited that the amount of Oxycodone in the Insured’s body was

 “lethal” and could have acted as “insurance” that her suicide attempt would “be successful.”

 (Ianetti, 2016 WL 3093054, at *2; D.E. 20-1.)

        With the assistance of three experts, the State carefully reviewed the report. (Ianetti, 2016

 WL 3093054, at *2; D.E. 12-1 at 7.) Ultimately, the prosecutor filed a motion to dismiss the

 indictment, concluding that because there was “a reasonable doubt” that Ianetti had not committed

 the crime, “it would be morally … wrong” to continue the prosecution. See Ianetti, 2016 WL

 3093054, at *2. The case against Ianetti was dismissed without prejudice in August 2013. (Id.)

 On February 21, 2014, Ianetti filed a motion to amend the dismissal order “to indicate that the

 dismissal should be with prejudice.” (Id. at *2-3.) The judge concluded there was no basis for

 dismissing the indictment with prejudice, and, in June 2016, the Appellate Division affirmed the

 trial court’s decision. (Id. at *5-6.) The prosecution has maintained that it “never declared” that

 it believes Ianetti is innocent, “never declared that there was no evidence of his guilt,” and “do[es]

 not now necessarily feel that [defendant] is, in fact, innocent of these charges.” (Id. at *2.)

        In October 2019, Ianetti notified the state of New Jersey of his intent to claim the Insured’s

 insurance proceeds. (D.E. 4; D.E. 12-1 at 8.) On December 23, 2019, Prudential filed an



                                                   3
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 4 of 14 PageID: 243




 Interpleader Complaint. (D.E. 1.) After learning that Gabriel had previously passed away,

 Prudential amended the Complaint to name the Estate of Gabriel as a potential Claimant. (D.E. 4

 (“FAC”).) On May 13, 2020, Ianetti answered the FAC and asserted the following Counterclaims

 against Prudential: demand for a declaratory judgment; breach of contract; breach of “good faith

 and fair dealing/bad faith”; and violation of unfair trade practices statutes. 3 (D.E. 8, ¶¶ 8-13.) On

 June 16, 2020, Prudential moved to dismiss Ianetti’s Counterclaims. (D.E. 12-1.) On June 24,

 2020, Soule answered the FAC. (D.E. 14.) On July 21, 2020, Ianetti opposed Prudential’s motion.

 (D.E. 20.) On August 10, 2020, Prudential timely filed its reply. (D.E. 24.)

     II.       JURISDICTION

           Before addressing the motion to dismiss, the Court will briefly assess Section 1335’s

 jurisdictional requirements. See 28 U.S.C. § 1335 (“Section 1335”). This Court acknowledges

 that Prudential has not formally moved for interpleader relief or filed proof of having deposited

 the interpleaded funds with this Court. (See D.E. 12-1 at 2 n.2, 6 (moving to dismiss the

 Counterclaims and averring that “Prudential intends to request leave to file a Motion to appoint a

 representative to apply to the probate court for Letters of Administration of Gabriel’s Estate, to

 deposit … the Death Benefit,” and that “Prudential is ready, willing, and hereby offers to deposit

 the Death Benefit, together with accrued claim interest, if any, into the Court”); but see D.E. 24 at

 9-10 (stating that “Prudential has tendered the full amount for deposit with the Court, to be

 distributed to whatever person or persons is entitled to it”).). Nonetheless, this Court must confirm




 3
  Presumably in error, Ianetti’s Answer lists two Count Fours: Violation of the Federal Unfair Trade Practices Act, 18
 U.S.C. § 2301, and Violation of the New Jersey Unfair Trade Practices Act, N.J.S.A. 17:29B-4. (D.E. 8.)


                                                          4
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 5 of 14 PageID: 244




 that it can properly exert subject matter jurisdiction over this action before it considers Prudential’s

 Motion to Dismiss.4 (See FAC, ¶ 6 (alleging jurisdiction based on 28 U.S.C. § 1335).)

          Section 1335 grants original jurisdiction to the district courts and sets forth certain

 requirements that must be met before an interpleader action may be maintained. Prudential Ins.

 Co. of Am. v. Pinto, Civ. No. 07-4166, 2010 WL 1752504, at *2 (D.N.J. Apr. 28, 2010); CNA Ins.

 Cos. v. Waters, 926 F.2d 247, 249 (3d Cir. 1991). Although the stakeholder’s citizenship is

 irrelevant for jurisdictional purposes, the statute requires diversity of citizenship between two or

 more adverse claimants. Reassure Am. Life Ins. Co. v. The Gennaro J. Perillo & Minnie Perillo

 Irrevocable Tr., Civ. No. 09-187, 2011 WL 832185, at *2 (D.N.J. Mar. 2, 2011). Section 1335

 also requires that “the amount in controversy, which is measured by the value of the stake,” be at

 least “$500, and compels the stakeholder to deposit the money or property at issue in the court’s

 Registry or, in the alternative, to give a bond payable to the clerk of courts in the appropriate

 amount.” NYLife Distributors, Inc. v. Adherence Grp., Inc., 72 F.3d 371, 374 (3d Cir. 1995). “A

 proper deposit or bond is a jurisdictional prerequisite to bringing an [action in] interpleader.” 5 U.S.

 Fire Ins. Co. v. Asbestospray, Inc., 182 F.3d 201, 210 (3d Cir. 1999).


 4
   Interpleader allows a stakeholder to file suit, deposit disputed property with the Court, and withdraw from the action,
 leaving the competing claimants to litigate their claims between themselves. NYLife Distributors, Inc. v. Adherence
 Grp., Inc., 72 F.3d 371, 374–75 (3d Cir. 1995). Although “[t]here are no codified procedures or rules governing
 interpleader actions, [] the case law has coalesced around a few principles.” (Id.) Interpleader “typically involves two
 steps: during the first, the district court determines whether the requirements of the statute have been met and whether
 the stakeholder may be relieved from liability; during the second, it actually adjudicates the defendants’ adverse claims
 to the interpleaded fund.” (Id. (citations omitted).) “The key inquiry in the first step … is ‘whether the stakeholder
 legitimately fears multiple vexation directed against a single fund.’” Metro. Life Ins. Co. v. Teixeira through Sarto,
 Civ. No. 16-7486, 2017 WL 3951597, at *3–4 (D.N.J. Sept. 8, 2017). “The second stage … is ultimately resolved by
 the entry of a judgment in favor of the claimant who is lawfully entitled to the stake.” (Id.) Here, determining the
 Counterclaims’ validity requires an analysis that largely overlaps with the first interpleader step. See 28 U.S.C. § 1335.
 Thus, this Opinion necessarily speaks, in part, to Prudential’s invocation of the interpleader device. However, this
 Court will refrain from issuing a ruling regarding step one of interpleader until it is presented with a proper motion.
 5
  In contrast to Section 1335, the District of New Jersey’s Local Civil Rules “explicitly prevent such deposits without
 a court order.” Wells Fargo Bank, N.A. v. Comments Sols., LLC, Civ. No. 19-77, 2019 WL 6873257, at *1–3 (D.N.J.
 Dec. 17, 2019); L. Civ. R. 67.1(a)(1)(A); United States Life Ins. Co. in City of N.Y. v. Holtzman, 723 F. App’x 141,
 145 (3d Cir. 2018) (“Under the local rules, [interpleading plaintiff] could not have deposited the funds absent a court
 order to do so.”).

                                                             5
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 6 of 14 PageID: 245




        It is within this Court’s discretion to choose “not to dismiss an action for lack of subject

 matter jurisdiction, but instead … permit Plaintiff an opportunity to perfect jurisdiction by

 depositing the funds at issue with the Court’s Registry.” Wells Fargo, 2019 WL 6873257, at *1-

 3 (denying motion to dismiss, but conditioning decision on plaintiff first depositing the disputed

 funds into the Court’s registry); Nw. Mut. Life Ins. Co. v. Sonia, Civ. No. 14-03787, 2014 WL

 5392059, at *2 (D.N.J. Oct. 21, 2014) (determining “that the requirements of the interpleader

 statute will be met once Plaintiff deposits the employee death benefit with the Clerk of the Court.”).

 The FAC involves more than $500 in disputed funds and names claimants with diverse citizenship.

 (FAC, ¶¶ 2, 3 (Soule is a citizen of Pennsylvania, and Ianetti is a citizen of New Jersey); FAC, ¶ 9

 (the disputed funds amount to $101,308.44).). As discussed in further detail below, Prudential

 also seems to make a sufficient showing that it legitimately fears multiple adverse claims. (See

 FAC; infra Section IV, Discussion.) Thus, Prudential appears to have met the requirements for

 properly invoking the interpleader device, except for the proof of deposit of the disputed funds,

 which it can cure.

        This Court will order Prudential to deposit the disputed funds with the appropriate entity,

 or file proof that it has previously done so, within twenty-one (21) days of this Opinion. See Wells

 Fargo Bank, 2019 WL 6873257, at *1–3; see also N.Y. Life Ins. Co. v. Sahani, 730 F. App’x 45,

 50 (2d Cir. 2018) (determining that, because the “the interpleader statute is ‘remedial and to be

 liberally construed’” and the Court holds the power “to [allow a party to] cure jurisdictional

 defects” for reasons of economy and efficiency, “any jurisdictional defect that might have existed

 … was cured nunc pro tunc once [the stakeholder] made its deposit”) (internal citations omitted).

 In keeping with precedent, the Court conditions its exercise of subject matter jurisdiction upon

 Prudential’s compliance with this Opinion. (Id.)



                                                   6
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 7 of 14 PageID: 246




    III.      LEGAL STANDARD

           A defendant may move to dismiss a complaint for failing to state a claim under Rule

 12(b)(6). An adequate complaint must be “a short and plain statement of the claim showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule 8 “requires more than labels and

 conclusions, and a formulaic recitation of the elements of a cause of action will not do. Factual

 allegations must be enough to raise a right to relief above the speculative level[.]” Bell Atl. Corp.

 v. Twombly, 550 U.S. 544, 555 (2007) (internal citations omitted); see also Phillips v. Cty. of

 Allegheny, 515 F.3d 224, 231 (3d Cir. 2008).

           In considering a motion to dismiss under Rule 12(b)(6), a court must “accept all factual

 allegations as true, construe the complaint in the light most favorable to the plaintiff, and determine

 whether, under any reasonable reading of the complaint, the plaintiff may be entitled to relief.”

 Phillips, 515 F.3d at 231 (external citation omitted). However, “the tenet that a court must accept

 as true all of the allegations contained in a complaint is inapplicable to legal conclusions.

 Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

 do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Fowler v. UPMC Shadyside,

 578 F.3d 203 (3d Cir. 2009). Determining whether the allegations in a complaint are “plausible”

 is “a context-specific task that requires the reviewing court to draw on its judicial experience and

 common sense.” Iqbal, 556 U.S. at 679. If the “well-pleaded facts do not permit the court to infer

 more than the mere possibility of misconduct,” the complaint should be dismissed for failing to

 show “that the pleader is entitled to relief” as required by Rule 8(a)(2). (Id.)

           In conducting its analysis, the Court may only consider the contents of the complaint.

 Although the Third Circuit has held that “a court may consider certain narrowly defined types of

 material without converting the motion” to one for summary judgment, In re Rockefeller Ctr.



                                                   7
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 8 of 14 PageID: 247




 Props. Sec. Litig., 184 F.3d 280, 287 (3d Cir. 1999), those materials are limited to those “integral

 to or explicitly relied upon in the complaint.” In re Burlington Coat Factory Sec. Litig., 114 F.3d

 1410, 1426 (3d Cir. 1997) (internal citations omitted, emphasis in original).

     IV.      DISCUSSION

           At its core, Prudential’s Motion to Dismiss is founded on the contention that Ianetti’s

 Counterclaims are barred by the holding articulated in Prudential Ins. Co. v. Hovis. 553 F.3d 258,

 266 (3d Cir. 2009) (holding that “where a stakeholder is allowed to bring an interpleader action,

 rather than choosing between adverse claimants, its failure to choose between the adverse

 claimants (rather than bringing an interpleader action) cannot itself be a breach of a legal duty”)

 (citation omitted); see also Lee v. W. Coast Life Ins. Co., 688 F.3d 1004, 1014 (9th Cir. 2012)

 (reiterating that although “a stakeholder whose alleged tort caused the controversy is not absolved

 of liability by filing an interpleader,” “a disinterested stakeholder may not be subjected to liability

 for its failure to resolve the controversy … in one claimant’s favor”). As such, Prudential asks this

 Court to grant its Motion, if it finds that Prudential: (1) properly invoked the interpleader device

 due to genuine fear of multiple adverse claims, and (2) is not at fault for the controversy at issue.

 (Id.; D.E. 24 at 1.)

           Thus, this Court first considers whether the facts of this case, construed in the light most

 favorable to Plaintiff, support Prudential’s claim that it genuinely fears multiple claims to the

 Insured’s benefits. (D.E. 12-1 at 1 (discussing Prudential’s fear that it may be “expos[ed] … to

 multiple liability because [Ianetti] may be excluded as beneficiary under N.J.S.A. §§ 3B:7-1.1 et

 seq. [(“Slayer Statute”)]”.) New Jersey’s Slayer Statute provides as follows:

           An individual who is responsible for the intentional killing of the decedent forfeits
           all benefits under this title with respect to the decedent’s estate, including an
           intestate share, an elective share, an omitted spouse’s, domestic partner’s or child’s
           share, exempt property and a family allowance. … The intentional killing of the

                                                     8
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 9 of 14 PageID: 248




          decedent: … revokes any revocable (a) disposition or appointment of property
          made by decedent to the killer in a governing instrument and any disposition or
          appointment created by law or in a governing instrument to a relative of the killer
          … For purposes of this chapter: (1) “governing instrument” means a governing
          instrument executed by the decedent; and (2) “relative of the killer” means an
          individual who is related to the killer by blood, adoption or affinity and who is not
          related to the decedent by blood or adoption or affinity.

 N.J.S.A. § 3B:7-1.1. The chapter continues with the following provision:

          A final judgment of conviction establishing responsibility for the intentional killing
          of the decedent is conclusive for purposes of this chapter. In the absence of such a
          conviction the court may determine by a preponderance of evidence whether the
          individual was responsible for the intentional killing of the decedent for purposes
          of this chapter.

 N.J. Stat. Ann. § 3B:7-6 (emphasis added).

          Here, Prudential properly invoked the interpleader device, due to a legitimate fear of

 multiple liability under the Slayer Statute. See Principal Life Ins. Co. v. Brooks, Civ. No. 19-

 00450, 2020 WL 3469080, at *2-3 (M.D. Pa. June 25, 2020) (where stakeholder learned that

 claimant was under investigation for possible involvement in the insured’s death, it demonstrated

 a genuine fear of adverse claims and properly invoked interpleader); N.Y. Life Ins. Co. v. Sahani,

 730 F. App’x 45, 50 (2d Cir. 2018) (noting that “[t]he interpleader statute identifies as claimants

 those who ‘are claiming or may claim’ entitlement to the disputed property, … and thus

 interpleader jurisdiction ‘extends to potential, as well as actual, claims’”). Prudential makes an

 adequate showing that a plain, textual reading of the Slayer Statute supports a “bona fide” fear of

 adverse claims arising. 6 (D.E. 12-1 at 5-6 (cogently outlining the Slayer Statute’s applicability


 6
   This Court notes that interpretations of New Jersey’s Slayer Statute are scarce, and that there is some evidence (not
 raised by Ianetti) suggesting that Section 3B:7-6 is sometimes applied to situations of insanity, recklessness, or
 accident. See Sara M. Gregory, Paved with Good ‘Intentions’: The Latent Ambiguities in New Jersey’s Slayer Statute,
 62 Rutgers L. Rev. 821, 840 (2010). Nonetheless, this does not invalidate Prudential’s fear that the Slayer Statute
 could result in competing claims for the Insured’s benefits. See, e.g., Principal Life Ins. Co. v. Brooks, Civ. No. 19-
 450, 2020 WL 3469080, at *3 (M.D. Pa. June 25, 2020) (interpleader was proper to resolve claims between a “possible
 slayer” and the “estate of the deceased”); Matter of Estate of Karas, 192 N.J. Super. 107, 113 (1983), aff’d as modified,
 197 N.J. Super. 642 (App. Div. 1984); Declan J. Murray, What Should We Do with Norman Bates? Proposing Reform
 to the Uniform Probate Code to Allow Inheritance in Cases of Legal Insanity, 31 Quinnipiac Prob. L.J. 190, 206

                                                            9
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 10 of 14 PageID: 249




 despite the “absence of a conviction”); D.E. 24 at 2-3.) Conversely, Ianetti fails to cite the relevant

 statutes even once, let alone present a convincing argument as to why Prudential does not face a

 legitimate risk of multiple adverse claims under this provision.7,8 (Compare D.E. 12-1 at 5-6 and

 D.E. 24 at 1 to D.E. 20.)

          Further, it takes little examination of the facts to see that they could support competing,

 colorable claims to the benefits. 9 See Reliastar Life Ins., Co. v. Fitzpatrick, Civ. No. 15-1996,

 2016 WL 9651766, at *5 (M.D. Pa. Sept. 29, 2016); see also Allstate Life Ins. Co. v. Ellett, Civ.

 No. 14-372, 2015 WL 500171, at *3–6 (E.D. Va. Feb. 4, 2015) (notwithstanding evidence

 advanced to suggest claimant “was not involved in the [Insured’s] murder,” the “evidence



 (2018) (noting that “the laws of New Jersey ‘generally [hold] that an acquittal of criminal or quasi-criminal charges
 does not have preclusionary consequences in respect to a subsequent civil action based on the same conduct’”).
 7
   Instead, Ianetti devotes his brief to reiterating the facts of the homicide investigation and his prosecution for the
 Insured’s murder. To the extent that Ianetti asks this Court to assess the facts and merits of his specific claim to the
 Insured’s benefits, this Court refuses to do so. (See, e.g., D.E. 20 at 3-4 (arguing that “none of [Plaintiff’s] cited cases
 have facts that are anywhere near similar to this matter…”).) Ianetti argues that Prudential’s fears regarding multiple
 claims due to the Slayer Statute are “factually inappropriate,” because the case against him was dismissed. (D.E. 20
 at 3.) Highlighting divergent facts, however, only further illustrates the difficulties facing Prudential as stakeholder:
 although there has been no conviction, significant doubt remains regarding the perpetration of a crime. To the extent
 that Plaintiff believes the facts regarding the murder trial were “cherry-picked,” he has the opportunity to argue this
 point in a later stage of this action. (D.E. 20 at 8.) The pleadings demonstrate the existence of disputed material facts
 regarding the homicide case, and time is required to complete discovery and resolve them.
 8
   Ianetti also argues that a probate court denied the Slayer Statute’s applicability and appointed him as the Insured’s
 estate administrator. (D.E. 20 at 4.) In his discussion of this prior “denial,” Ianetti cites to a letter written by his
 counsel, which seems to attach some relevant probate court orders. (Id.) The orders’ context, however, is far from
 clear. (See D.E. 20-1, Ex. C (order appointing Soule as administrator, but denying the remaining relief, with no
 discussion of the merits).) Without more, the existence of a prior probate order potentially ruling on the Slayer Statute,
 in a proceeding in which Prudential was not a party, and over which this Court did not preside, does little to counter
 Prudential’s concerns regarding multiple liability—particularly given Ianetti’s failure to cite to the order’s controlling
 language, or provide other evidence of the ruling’s preclusive nature. (See D.E. 20 at 4.) Moreover, it would be
 premature for this Court to address the merits of Ianetti’s Slayer Statute arguments. (See D.E. 24 at 4 (noting that
 “Valentino’s arguments as to why he was wrongfully charged are more appropriately addressed later in the case when
 a trier of fact determines by a preponderance of the evidence whether Valentino should be found accountable for the
 felonious and intentional killing of the Insured.”).)
 9
   “In the context of interpleader actions, courts have held that an ‘insurer does not need conclusive proof that a
 beneficiary is a slayer to face a sufficient threat of multiple litigation to permit the filing of an interpleader; rather, it
 is enough that the insured died under suspicious circumstances, the investigation remains open and the primary
 beneficiary has not been eliminated as a suspect.’” Reliastar Life Ins., Co. v. Fitzpatrick, Civ. No. 15-1996, 2016 WL
 9651766, at *5 (M.D. Pa. Sept. 29, 2016) (citations omitted).

                                                              10
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 11 of 14 PageID: 250




 associated with the Insured’s death” and an “absence of evidence detailing events preceding her

 stabbing” put the insurance company “in a position where it legitimately fear[ed] not just potential

 conflicting claims, but actual, and colorable, conflicting claims”). Here, although Soule had not

 filed a claim for the Insured’s benefits at the time that Prudential filed the Interpleader Complaint,

 she had previously “requested” that the Slayer Statute be applied against her father in another

 probate action. (See D.E. 20 at 4.) Since then, Soule has answered Prudential’s FAC, potentially

 indicating an intent to claim the Insured’s benefits if so entitled. (D.E. 14.)

        Clearly, the decision facing Prudential “of how to disburse the funds under the policy” is

 far from “an ordinary one.” Principal Life Ins. Co. v. Brooks, Civ. No. 19-450, 2020 WL 3469080,

 at *3 (M.D. Pa. June 25, 2020). Although the record is only minimally developed, the evidence

 thus far suggests two starkly divergent paths: the Insured either died from extreme Oxycodone use,

 which allowed her to self-inflict forty-seven stab wounds, or was killed by Ianetti. (See, e.g, D.E.

 12-1 at 2-6; D.E. 20 at 5-6.) Factually, it is also undisputed that Ianetti was at home alone with

 the Insured when she died, touched the weapon used to stab her, and was found with blood on his

 hands. (D.E. 12-1 at 3-4.) Therefore, “[e]ven though no other claims have been made on the

 insurance,” potential colorable claims exist. See United Inv’rs Life Ins. Co. v. Grant, Civ. No. 17-

 16, 2006 WL 2308286, at *2 (E.D. Cal. Aug. 9, 2006); John Hancock Life Ins. Co. v. Schroeder,

 Civ. No. 15-0648, 2015 WL 5227930, at *3 (M.D. Pa. Sept. 8, 2015). In a case with such gruesome

 facts and conflicting narratives, Prudential seems entitled to invoke interpleader.

        Next this Court considers whether Prudential bears any “blame for the existence of the

 ownership controversy,” and whether Ianetti’s “counterclaims are directly related to the




                                                  11
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 12 of 14 PageID: 251




 stakeholder’s failure to resolve the underlying dispute in favor of one of the claimants.” 10 Hovis,

 553 F.3d at 259. Here, Prudential had no role in the creation of the controversy underlying the

 Interpleader Complaint. 11 Ianetti does not allege any facts to suggest that Prudential’s actions

 somehow decreased or damaged the funds that he is allegedly owed. (See D.E. 20.) Ianetti also

 does not allege that he requires discovery to unearth such facts, or that Prudential’s Motion is


 10
   Ianetti dedicates much of his briefing to disputing the applicability of Hovis. (See D.E. 20 at 6-8; 553 F.3d at 266.)
 Ianetti’s application of the case, however, exposes a flawed understanding of both the Hovis holding and, more
 broadly, the interpleader device.

 First, Ianetti’s argument that Hovis is inapplicable because it does not discuss the Slayer Statute is misguided. (D.E.
 20. at 6-7.) As discussed above, to properly invoke the interpleader statute, a stakeholder must have a legitimate fear
 of adverse claimants. Prudential has presented sufficient evidence of a legitimate fear. See, e.g., New York Life Ins.
 Co. v. Ortiz, Civ. No. 14-74 S, 2015 WL 5793701, at *7 (D.R.I. Sept. 30, 2015) (holding that a legal impediment to
 payment of insurance benefits exists where the potential beneficiary is a suspect to the decedent’s murder). Although
 these decisions are not controlling, other state and federal courts considering similar circumstances have found that
 “an insurance company has a duty to clothe its disbursement of the proceeds of the policy with the protection of a
 judicial determination.” Monumental Life Ins. Co. v. Lyons-Neder, 140 F. Supp. 2d 1265, 1273 (M.D. Ala. 2001)
 (although potential beneficiary had never been “indicted, arrested, or accused of killing” the insured, she also had not
 been “ruled out” as a “suspect in the homicide”); Glass v. United States, 506 F.2d 379, 382 (10th Cir. 1974) (noting
 that the VA’s decision to distribute benefits to a beneficiary who had been indicted, but not yet convicted, of the
 insured’s murder, rather than employ the “simple solution” of the interpleader device, was “erroneous”). In fact, the
 stakeholder’s risk of potential liability is even further heightened where, as here, the beneficiary has never been ruled
 out as a suspect. See, e.g., Wilty v. Prudential Ins. Co. of Am., Civ. No. 18-2602, 2018 WL 7019197, at *1 (W.D.
 Tenn. Sept. 25, 2018). Thus, the Slayer Statute can provide a proper basis to invoke interpleader. Once interpleader
 has been properly invoked, the principles underlying Hovis remain the same. 553 F.3d at 266.

 Second, despite Ianetti’s protestations, by invoking the interpleader device, Prudential has not “denied” Ianetti’s claim
 in bad faith. (See, e.g., D.E. 20 at 3 (alleging that Prudential has “den[ied] [his] application for a payout on the
 policy”); id. at 6 (alleging that Prudential has “taken the liberty of performing its own murder investigation”).) To the
 contrary, Plaintiff has acknowledged that it owes funds under the policy but believes that the Slayer Statute may apply
 to revoke Ianetti’s rights to the funds. (D.E. 24 at 4 (Prudential “takes no position as to the relative merits of
 defendants’ potential claims …”).) After discovery and a thorough investigation, the evidence could show that Ianetti
 is prohibited from inheriting his deceased wife’s benefits. It is equally possible that, upon further development of the
 record, Ianetti will prove that he is not barred from inheriting the Insured’s benefits. “To allow Prudential to be
 exposed to liability under these circumstances would run counter to the very idea behind the interpleader remedy—
 namely, that a ‘stakeholder [should] not [be] obliged at his peril to determine which claimant has the better claim.’”
 Hovis, 553 F.3d at 265.
 11
    Ianetti’s arguments that Prudential is somehow to blame for “causing the controversy” are misguided. (D.E. 20 at
 8 (alleging, among other things, that “Prudential [is] … causing thousands in legal bills” to Ianetti).) “It is the general
 rule that a party seeking interpleader must be free from blame in causing the controversy.” Farmers Irrigating Ditch
 & Reservoir Co. v. Kane, 845 F.2d 229, 232 (10th Cir. 1988) (where a stakeholder “stands as a wrongdoer … he
 cannot have relief by interpleader”). To have “caused” the controversy, however, the stakeholder must have taken
 improper actions, and through those improper actions created damages. See Lee v. W. Coast Life Ins. Co., 688 F.3d
 1004, 1012 (9th Cir. 2012) (allowing counterclaims that related to the stakeholder’s negligence, which were “wholly
 separate and apart from [the stakeholder’s] failure to award [] the policy proceeds”). Ianetti does not claim Prudential
 acted in such a manner. (See D.E. 20; D.E. 8, Counterclaims, ¶ 7 (alleging variations of the sentiment that Prudential
 should “pay the Policy proceeds to” Ianetti).)

                                                            12
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 13 of 14 PageID: 252




 otherwise premature. (Id.) Nor does Ianetti’s brief seem to allege any plausible facts that suggest

 a “bad faith” motivation, besides Prudential’s legitimate concern for avoiding multiple liability.

 (Id.) In fact, Ianetti does not cite to the specific allegations in his Counterclaims even once. (Id.)

 In those allegations, Ianetti stated that he requested “the payout of the life insurance policy,” was

 later “informed that an interpleader action had [] been filed,” and then “demanded … that the

 litigation cease … and that the insurance policy, and all other pension benefits entitled to [him] be

 paid immediately.” (D.E. 8, ¶¶ 1, 4, 5.) Thus, Ianetti’s barebones Counterclaims seem to arise

 squarely from Prudential’s decision to institute an Interpleader action. (Id.; D.E. 20 at 8-9

 (discussing Prudential’s “indifference” towards Ianetti, and Ianetti’s concerns regarding legal

 fees).) Each claim alleges that Prudential is at fault for filing the Interpleader Complaint, rather

 than paying Ianetti the disputed benefits. (See D.E. 8, Counts 1-4 (demanding a “declaratory

 judgment” that he is entitled to the Insured’s benefits; alleging that Prudential breached its contract

 by “failing to honor … its contractual obligations” to pay him those benefits; alleging that

 Prudential breached the covenant of good faith and fair dealing by “refusing, without reasonable

 basis, to provide” him with the benefits; and alleging that Prudential violated unfair trade practices

 statutes by “denying Defendant’s claim” to the benefits).) It is logically impossible to separate

 these Counterclaims from Prudential’s decision to invoke the interpleader device.

          Considering only the pleadings for purposes of this Motion, this Court finds that Prudential

 is entitled to dismissal of Ianetti’s Counterclaims for failure to state a claim. Prudential appears to

 have properly invoked its right to invoke the interpleader device. As Ianetti’s Counterclaims arise

 squarely from Prudential’s decision to seek interpleader, they fail to state a plausible claim

 showing he is entitled to relief. 12


 12
   Prudential also argues that, in addition to being entitled to “dismissal as interpleading stakeholder,” it is entitled to
 dismissal because Ianetti’s claims do not “state [] valid cause[s] of action.” (D.E. 12-1 at 16-17.) Ianetti does not

                                                            13
Case 2:19-cv-21849-SDW-ESK Document 25 Filed 01/07/21 Page 14 of 14 PageID: 253




     V.       CONCLUSION

          For the reasons set forth above, Prudential’s Motion to Dismiss is GRANTED. An

 appropriate Order follows.

                                                                 s/ Susan D. Wigenton_______
                                                                 SUSAN D. WIGENTON
                                                                 UNITED STATES DISTRICT JUDGE

 Orig:             Clerk
 cc:               Leda D. Wettre, U.S.M.J.
                   Parties




 seem to respond, beyond stating generally that “[a]ny claims of bad faith and prejudice” exist as “separate and distinct
 from Prudential’s decision to sue the slayer statute.” (See D.E. 20 at 2.) Thus, if Hovis did not act to bar Ianetti’s
 Counterclaims, his failure to make out the prima facie elements of his counts would likely act as a stand-alone basis
 for their dismissal.

                                                           14
